Citation Nr: 1420121	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  08-18 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for peptic ulcers.

2.  Entitlement to service connection for sinusitis, to include as secondary to sarcoidosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to April 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The October 2006 rating decision denied entitlement to service connection for sinusitis and peptic ulcers.  The Veteran submitted new evidence, and the previous denials were continued in a May 2007 rating decision.  A notice of disagreement was received in May 2007, a statement of the case was issued in April 2008, and a substantive appeal was received in June 2008.

The Board notes that a separate claim of entitlement to service connection for allergic rhinitis was granted in an August 2012 rating decision.

In February 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The Board notes that it has reviewed both the Veteran's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.



FINDINGS OF FACT

1.  The Veteran did not exhibit peptic ulcers in service, and peptic ulcers are not etiologically related to any injury or disease during the Veteran's active service.

2.  The preponderance of the evidence is against finding that the Veteran has a current diagnosis of chronic sinusitis.  


CONCLUSIONS OF LAW

1.  Peptic ulcers were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  Sinusitis was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 101, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes August 2006 and November 2011 evidentiary development letters in which the RO advised the appellant of the evidence needed to substantiate his service connection claims.  The November 2011 letter included notice on how to establish service connection on a secondary basis.  These letters advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  These letters further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra.  

The Board notes that the November 2011 notice letter was not issued prior to the initial adjudication of the Veteran's claims in October 2006.  The Veteran's claims, however, were readjudicated following the issuance of this notice in an August 2012 supplemental statement of the case.  Thus, any deficiencies in the timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, VA medical records, private medical records, and Social Security Administration (SSA) records.  The Board notes, in particular, that the Veteran has identified various private treatment providers from whom he received treatment in the 1980s and 1990s.  Records from all of the identified providers have been obtained.

VA also arranged for the Veteran to undergo a VA examination with respect to the sinusitis claim in April 2012, in which it was determined that the Veteran does not have a current diagnosis of chronic sinusitis.  The Board finds that this opinion is adequate for the purpose of determining the claim decided herein.  This report reflects that the examiner reviewed the claims folder, elicited from the Veteran his history of complaints and symptoms, and provided clinical findings detailing the results of physical examination and diagnostic testing.  For these reasons, the Board concludes that the April 2012 VA examination report in this case provides an adequate basis for a decision.

The Board notes that the Veteran has not been scheduled for, or provided with, a VA examination for the claim of entitlement to service connection for peptic ulcers.  However, as will be discussed in more detail below, the Board finds that an examination is not necessary to decide this claim due to an absence of credible evidence of in-service symptomatology.  Therefore, a VA examination is not warranted for this claim.

Finally, during the February 2013 Board hearing, the undersigned explained the issues and asked questions designed to elicit information relevant to these claims. These actions provided an opportunity for the Veteran to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2013).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

A.  Peptic Ulcers

The Veteran has claimed entitlement to service connection for peptic ulcers, which he contends originated during his military service.  

At his February 2013 Board hearing, the Veteran testified that he has been treated for ulcers since 1982.  He testified that he sought private medical treatment while in service.  His representative noted that the Veteran received medication when he was first seen for stomach problems and that "he's continually on medication as of today."  When asked to describe his in-service symptoms, the Veteran reported that he "coughed up blood and it was kind of like an itching sensation in my stomach."  He estimated that he coughed up blood every 8 to 12 hours, whenever he coughed.  He described having had problems constantly since discharge, including having pain at the bottom of his stomach when he eats or uses the restroom.

The Veteran's service treatment records reflect that his abdomen and viscera were clinically normal at the times of his February 1979 pre-enlistment, October 1981 re-enlistment, and April 1983 discharge examinations.  He expressly denied any history of, or current, "frequent indigestion" or "stomach, liver, or intestinal trouble" on his February 1979 pre-enlistment and April 1983 discharge medical history reports.  (There is no October 1981 re-enlistment medical history report.)  He expressly stated on both of these reports that he is in good health and was not taking any medications.  The Veteran's service treatment records otherwise reflect that he never complained of or sought treatment for symptoms associated with a stomach problem.

The record also contains private treatment records concurrent with his period of active service.  The only such record of potential relevance is an undated record noting that the Veteran was "active duty - Army enlisted" and was seeking emergency treatment after having woken up that morning with pain to the left and right upper quadrants.  The record notes that the Veteran complained of right and left flank pain with vomiting for one week.  He reported pain on urination.  The record also notes that the Veteran had had abdominal pain that had its onset that day.  He reported no previous such pain.  He had vomited a week ago, but not that day.  His appetite was okay.  There was no known fever.  On examination, his abdomen was soft, without hepatosplenomegaly.  He was diagnosed with flank pain and was instructed to treat it with aspirin or Tylenol.

The earliest post-service medical evidence of peptic ulcers or similar disability appears in a November 2004 VA medical record.  This record notes that the Veteran has peptic ulcer disease that had its onset in 1979.  VA medical records also reflect that the Veteran has been taking Misoprostol and Omeprazole for his stomach.  

On his May 2005 claim form, the Veteran reported that his peptic ulcers had their onset in January 2002.  He reported that he has been treated for them since January 2003.

In his June 2006 reconsideration request, the Veteran acknowledged that there would be no service treatment records showing treatment for peptic ulcers because he had received his treated at a civilian hospital.  The Board notes that it has obtained the records from the hospital that was identified by the Veteran but that, while they do show he was determined to have, and was treated for, flank pain, he was not at that time found to have peptic ulcers or a similar disability.  

Based on the above, the Board finds that entitlement to service connection for peptic ulcers is not warranted.  In denying this claim, the Board notes that the only competent evidence of an in-service disability comes from the Veteran's own written and Board hearing testimony in which he reported that he was diagnosed with, and treated for, peptic ulcers by a private doctor after he was coughing up blood.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board observes that the Veteran, as a layperson, is competent to report having coughed up blood while in service.  

The Board finds, however, that the medical evidence of record from that period and the Veteran's own lay contentions at that time contradict his subsequent reports of having been treated for peptic ulcers during service.  The Board must therefore find that the Veteran's lay reports of in-service peptic ulcers lack credibility.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

The Board notes that it has obtained the private medical records that have been cited by the Veteran as demonstrating he was treated for peptic ulcers during service.  The Board notes that these records, however, do not demonstrate a diagnosis of peptic ulcers or a similar disability.  While they do note abdominal pain, the diagnosis was for pain associated with the Veteran's flank, not his abdomen.  Furthermore, the Veteran was instructed to treat his pain with aspirin or Tylenol, not with medication that would be appropriate for a peptic ulcer or similar disability.  These private medical records contradict the Veteran's report of having been treated for peptic ulcers from that facility while he was in service.

The Board notes that the Veteran's service examination reports, particularly the October 1981 re-enlistment and April 1983 discharge examinations, demonstrate that the Veteran was examined at those times and that his abdomen and viscera were found to be clinically normal.  Moreover, the Veteran expressly denied any history of, or current, "frequent indigestion" or "stomach, liver, or intestinal trouble" on his April 1983 discharge medical history report.  He expressly stated that he is in good health and was not taking any medications.  That is, the Veteran expressly denied any pertinent symptomatology or that he was taking any medications at that time.  These statements, made contemporaneously with the Veteran's separation from service, expressly contradict the Veteran's recent assertions that he was diagnosed with a peptic ulcer during service and has been on stomach medication ever since.

Because the Veteran's lay assertions of in-service peptic ulcers are directly contradicted by the private medical evidence and service treatment records, including both negative findings on examination and express denials of any pertinent symptomatology at that time, the Board must find the Veteran's lay reports of in-service peptic ulcers are not credible.  

Aside from the Veteran's non-credible lay assertions of in-service peptic ulcers, the only other evidence to assert a link between the ulcers and service appears in the Veteran's VA medical records.  As noted above, records from as early as November 2004 note that the Veteran has peptic ulcer disease that had its onset in 1979.  The Board notes, however, that this evidence appears to be a transcription of the Veteran's own report of 1979 onset of peptic ulcer disease rather than a determination based on review of the Veteran's medical history.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the mere transcription of a claimant's statements regarding medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).  No VA treatment provider gives any basis for concluding that the Veteran has had peptic ulcers since 1979.  These records, therefore, do not constitute competent medical evidence of a link between the Veteran's peptic ulcer disease and service.

In light of the above, the Board finds that entitlement to service connection for peptic ulcers is not warranted.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, entitlement to service connection for peptic ulcers is not warranted.

B.  Sinusitis

The Veteran has also claimed entitlement to service connection for sinusitis, which he essentially contends he incurred in service.

The Veteran's service treatment records reflect that his sinuses were clinically normal at the times of his February 1979 pre-enlistment, October 1981 re-enlistment, and April 1983 discharge examinations.  He expressly denied any history of, or current, "sinusitis," "ear, nose, and throat trouble," and "chronic or frequent colds" on his February 1979 pre-enlistment and April 1983 discharge medical history reports.  (There is no October 1981 re-enlistment medical history report.)  Service treatment records reflect that the Veteran was treated for sinus congestion and upper respiratory infection multiple times during service.  

Ultimately, however, the Board must deny this claim based on a lack of a current diagnosis of chronic sinusitis.

The Veteran's VA medical records problem lists routinely include a diagnosis of chronic sinusitis.  These records do not, however, reflect that the Veteran has actually been treated for sinusitis at any point during the pendency of this appeal, and the records otherwise provide no basis for concluding that the diagnosis of chronic sinusitis is current.  

At his February 2013 Board hearing, the Veteran testified that he has been treated and given medication for his sinuses in the past.  He specifically described having used saline solution and a nasal spray medication.  He reported that he was last given this medication in 2006.  

The Veteran underwent a VA examination in April 2012.  An addendum opinion was obtained in July 2012.  The resulting examination report and addendum reflect that the examiner reviewed the claims file and interviewed the Veteran.  In relevant part, the examiner noted that the Veteran reported having had allergic rhinitis and sinus infection in service.  It improved while in service and then returned in 2003 to the point that he required treatment and medication.  He was treated in 2003 several times for chronic sinusitis and abnormal x-rays.  He was also treated over the last several years for allergic rhinitis, as is documented by his use of medications such as saline and Flonase.  The examiner conducted a physical examination and the Veteran underwent sinus x-rays at that time.  The sinus x-ray report noted that the paranasal sinuses were well-aerated, and no air fluid levels were present.  The impression was that there was no evidence of acute sinus disease.  The examiner could not find evidence of a current chronic condition by reviewing the Veteran's medical records or his medications.  Based on the above, the examiner determined that it is less likely than not that the Veteran has a sinus infection.  The examiner determined that, in the absence of record of a chronic sinus condition, the Veteran cannot have a current sinus condition that is related to service.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

In the case at hand, the Board finds the VA examiner's opinion to be highly probative.  The examiner is a physician's assistant who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiner thoroughly reviewed the claims file and interviewed and examined the Veteran.  She supported her conclusion that a current chronic sinus disability could not be diagnosed through citation to the pertinent medical evidence, including findings from x-rays that were taken during the VA examination.  For these reasons, the Board finds the April 2012 VA examiner's diagnosis to be highly probative to the question at hand.

In denying this claim, the Board notes that there is a July 2003 VA CT scan report of record noting an impression of "[f]airly extensive, chronic maxillary sinus disease, with probable fungal colonization, and moderate ethmoid sinus disease [ostiomeatal complexes] and frontal recesses narrowed by mucosal thickening."  That record, however, was from approximately two years prior to the date of the Veteran's May 2005 claim and thus cannot constitute a current diagnosis for purposes of establishing service connection.  As discussed above, an examination with diagnostic testing for the purpose of diagnosing current chronic sinusitis expressly found that the Veteran does not currently have chronic sinusitis.  

The Board notes that the only contrary opinion of record comes from the Veteran himself, who believes that he has a current sinusitis disability that is related to service.  As noted above, the Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  However, as a layperson, the Veteran is not competent to diagnose having chronic sinusitis, especially considering that he has been service connected for a current disability of allergic rhinitis.  

In the absence of a current disability, service connection for sinusitis may not be granted.  See Brammer, supra.

Finally, the Board notes that the Veteran has claimed that he has chronic sinusitis that is secondary to sarcoidosis.  Even if the Veteran were found to have a current chronic sinusitis diagnosis, the Board notes that, because service connection for sarcoidosis has previously been denied, service connection for sinusitis as secondary to nonservice-connected sarcoidosis is barred as a matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In short, the Board finds that the preponderance of the evidence is against granting service connection for sinusitis.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for peptic ulcers is denied.

Entitlement to service connection for sinusitis, to include as secondary to sarcoidosis, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


